Name: 80/960/EEC: Commission Decision of 26 September 1980 prolonging health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D096080/960/EEC: Commission Decision of 26 September 1980 prolonging health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil Official Journal L 269 , 14/10/1980 P. 0014 - 0014****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 26 . 8 . 1978 , P . 29 . ( 4 ) OJ NO L 201 , 9 . 8 . 1979 , P . 34 . ( 5 ) OJ NO L 234 , 5 . 9 . 1980 , P . 34 . COMMISSION DECISION OF 26 SEPTEMBER 1980 PROLONGING HEALTH PROTECTION MEASURES WITH REGARD TO IMPORTS OF CERTAIN FRESH MEAT FROM THE STATE OF RIO GRANDE DO SUL , BRAZIL ( 80/960/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS THE HEALTH CONDITIONS AND HEALTH CERTIFICATES REQUIRED ON IMPORTS OF FRESH MEAT FROM BRAZIL WERE LAID DOWN BY COMMISSION DECISION 78/694/EEC ( 3 ), AS LAST AMENDED BY DECISION 79/690/EEC ( 4 ), NOTABLY ON ACCOUNT OF THE SITUATION WITH REGARD TO FOOT AND MOUTH DISEASE THEN EXISTING IN BRAZIL ; WHEREAS , BECAUSE A LARGE NUMBER OF OUTBREAKS OF FOOT AND MOUTH DISEASE OCCURRED IN THE STATE OF RIO GRANDE DO SUL , BRAZIL , IT WAS NECESSARY TO SUSPEND BY COMMISSION DECISION 80/798/EEC ( 5 ), THE AUTHORIZATION OF IMPORTS OF CERTAIN FRESH MEAT FROM THAT STATE UNTIL 30 SEPTEMBER 1980 ; WHEREAS THE NUMBER OF OUTBREAKS OF DISEASE CONTINUES TO GIVE CAUSE FOR CONCERN AND WARRANTS EXTENDING THE SUSPENSION UNTIL 31 DECEMBER 1980 ; WHEREAS THE SUSPENSION SHOULD APPLY TO FRESH MEAT OF BOVINE ANIMALS PRODUCED IN OR ORIGINATING IN THE STATE OF RIO GRANDE DO SUL PRIOR TO 1 JANUARY 1981 ; WHEREAS THIS SUSPENSION WILL BE REVIEWED IN ACCORDANCE WITH THE CHANGING SITUATION IN RESPECT OF THE DISEASE , AND IN ANY CASE NOT LATER THAN 31 DECEMBER 1980 ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 2 OF DECISION 80/798/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . THE DATE ' 30 SEPTEMBER 1980 ' IS REPLACED BY ' 31 DECEMBER 1980 ' . 2 . THE FOLLOWING PARAGRAPH IS ADDED : ' THE SUSPENSION REFERRED TO IN ARTICLE 1 SHALL APPLY TO ALL FRESH MEAT OF BOVINE ANIMALS PRODUCED IN OR ORIGINATING IN THE STATE OF RIO GRANDE DO SUL , BRAZIL , BEFORE 1 JANUARY 1981 . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT